People v Simpkins (2016 NY Slip Op 03536)





People v Simpkins


2016 NY Slip Op 03536


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2006-02687
 (Ind. No. 1277N/01)

[*1]The People of the State of New York, respondent, 
vDavid Simpkins, appellant.


David Simpkins, Stormville, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Barbara Kornblau of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 13, 2007 (People v Simpkins, 45 AD3d 704), affirming a judgment of the County Court, Nassau County, rendered March 8, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., DICKERSON, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court